PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Takishima, Hiroaki
Application No. 16/115,161
Filed: August 28, 2018
For: METHOD FOR MANUFACTURING HOT PRESSED PRODUCT

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.55(f), filed September 18, 2020, to accept a delayed submission of certified copy of a foreign application.

The petition under 37 CFR 1.55(f) is GRANTED.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g)1.

The petition is found to comply with all the above requirements.  Furthermore, the Office acknowledges receipt of the certified copy of the foreign application received on 
September 18, 2020. 

Additionally, the record shows that applicant made a timely and proper claim for foreign priority in an application data sheet on August 28, 2018. 

This application file is being referred to Technology Center Art Unit 3725.





/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petition Examiner
Office of Petitions


    
        
            
        
            
    

    
        1 The statement of delay included in the instant petition under the provisions of the Coronavirus Aid, Relief, and Economic Security Act Notice (CARES Act) is acknowledged.  Any request for waiver of the petition fee under the provisions of the CARES Act must have been filed by July 31, 2020, in order to be eligible for the waiver.   In addition, the fee set forth in 37 CFR 1.17(g) was not one of the qualified fees under the COVID-19 waiver.  Therefore, $200 petition fee that was submitted with the present request is necessary.